CRAIN, J.,
concurring.
_jjThe May 20, 2015 correspondence from Woodward was a counter-offer that was not properly accepted by the plaintiffs. The counter-offer was contingent upon “this matter [being] completed within the following week.” The record reflects that this condition was not satisfied. The record likewise does not contain a signed, written acceptance of Woodward’s counteroffer. The only "writing executed by the plaintiffs in that regard is the settlement check; however, the cheek included additional individuals as payees who are not identified in Woodward’s May 20, 2015 counter-offer.